Exhibit 99.1 For ReleaseMonday, May 18, 2009 Advance Nanotech Reports First Quarter 2009 Financial Results MONTEBELLO, NY - Advance Nanotech, Inc. (OTCBB: AVNA) today reported financial results for the three months ended March 31, 2009.A summary of the highlights from the quarter include: · Revenues of $693,000 for the first quarter of 2009 versus $671,000 from the comparable 2008 period · Operating costs reduced by over 50% for the first quarter of 2009 versus the comparable 2008 period · Receipt of $1.4 million contract option with the Department of Defense · Procurement of first order in the pharmaceutical industry for Lonestar · Owlstone named a finalist for SENSOR Innovation Award 2009 by AMA Association for Sensor Technology Revenues generated were related to sales of its Lonestar and Vapor Generator products, along with contracted, instructional and set-up services provided to customers.Although revenue increased by only 3%, our gross margin increased by over 67% as compared to the first quarter of 2008. “The first quarter of 2009 was marked by a concentration of focus on near term revenue generating application development, continued progress on our Department of Defense contract initiatives, and the evaluation of capital strategies to fund our business,” commented Bret Bader, Advance Nanotech’s CEO.“Given our current resources, we have focused our application development on specific collaborations with certain strategic partners who co-fund additional application development based on their unique specifications.Each new application that we are currently committing to develop and fund has significant, near-term revenue opportunities.Our continued work with our contract from the Department of Defense has also led to further progress on the miniaturization of the surrounding components of our sensor system, which we expect to be completed in early 2010.From a business and technological standpoint, the prospects for our technology continue to advance, as evidenced by our recently announced contracts with Crowcon Detection Instruments and with SELEX Galileo, and our confidence in the short and long term potential of our technology is increasing.” Mr. Bader continued, “In regards to our current cash condition, we have revenue from product sales and monthly contractual payments from the U.S. Government and certain strategic partners that partially fund operations.To provide additional working capital, we completed an offering in April $500,000 of short-term senior secured notes.We also implemented costs savings initiatives last year that have resulted in a highly cost efficient operations, reducing operating expenses by over 50%, year over year.We are continuing to aggressively pursue strategic partnerships, licensing opportunities, and other sources of capital to finance our ongoing operations.” Selling, general and administrative expenses for the first quarter were $802,000, a decrease of $1.2 million or 59 percent compared to the first quarter 2008 level of $2.0 million. Total operating expenses were $1.2 million, down from $2.5 million when compared to the first quarter of 2008. The loss from operations during the current first quarter was $767,000 compared to $2.25 million for the same period in 2008, representing a decrease of $1.45 or 65 percent. The
